





NATUS MEDICAL INCORPORATED
2018 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD

Unless otherwise defined herein, the terms defined in the Natus Medical
Incorporated (the “Company”) 2018 Equity Incentive Plan (the “Plan”) will have
the same meanings in this Notice of Restricted Stock Unit Award and the
electronic representation of this Notice of Restricted Stock Unit Award
established and maintained by the Company or a third party designated by the
Company (this “Notice”).
Name:    
Address:    
You (the “Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Restricted Stock Unit Award Agreement (the “Agreement”),
including any applicable country-specific provisions in any appendix attached
hereto (the “Appendix”), which constitutes part of the Agreement.
Grant Number:            
Number of RSUs:    
Date of Grant:    
Vesting Commencement Date:    
Expiration Date:
The earlier to occur of: (a) the date on which settlement of all RSUs granted
hereunder occurs, and (b) the tenth anniversary of the Date of Grant. This RSU
expires earlier if Participant’s Service terminates earlier, as described in the
Agreement.

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan, and the
Agreement, the RSUs will vest in accordance with the following schedule: [insert
applicable vesting schedule, which may include performance metrics]

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:


1)
Participant understands that Participant’s Service with the Company or a Parent,
Subsidiary, or Affiliate is for an unspecified duration, can be terminated at
any time (i.e., is “at-will”), except where otherwise prohibited by applicable
law, and that nothing in this Notice, the Agreement, or the Plan changes the
nature of that relationship. Participant acknowledges that the vesting of the
RSUs pursuant to this Notice is subject to Participant’s continuing Service as
an Employee, Director or Consultant. Participant agrees and acknowledges that
the Vesting Schedule may change prospectively in the event that Participant’s
Service status changes between full- and part-time and/or in the event the
Participant is on a leave of absence, in accordance with Company policies
relating to work schedules and vesting of Awards or as determined by the
Committee.

2)
This grant is made under and governed by the Plan, the Agreement, and this
Notice, and this Notice is subject to the terms and conditions of the Agreement
and the Plan, both of which are incorporated herein by reference. Participant
has read the Notice, the Agreement, and the Plan.

3)
Participant has read the Company’s Insider Trading Policy, and agrees to comply
with such policy, as it may be amended from time to time, whenever Participant
acquires or disposes of the Company’s securities.

4)
By accepting the RSUs, Participant consents to electronic delivery and
participation as set forth in the Agreement.

PARTICIPANT
NATUS MEDICAL INCORPORATED



    
        
24410/00003/FW/10463697.1

--------------------------------------------------------------------------------







Signature:
        By:    

Print Name:
        Its:     





1


        

--------------------------------------------------------------------------------








NATUS MEDICAL INCORPORATED
2018 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Unless otherwise defined in this Restricted Stock Unit Award Agreement (this
“Agreement”), any capitalized terms used herein will have the same meaning
ascribed to them in the Natus Medical Incorporated 2018 Equity Incentive Plan
(the “Plan”).
Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions, and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”), and this Agreement, including any applicable
country-specific provisions in any appendix attached hereto (the “Appendix”),
which constitutes part of this Agreement. In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of the Notice or
this Agreement, the terms and conditions of the Plan will prevail.
1.Settlement. Settlement of RSUs will be made within thirty (30) days following
the applicable date of vesting under the Vesting Schedule set forth in the
Notice. Settlement of RSUs will be in Shares. No fractional RSUs or rights for
fractional Shares will be created pursuant to this Agreement.
2.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant will have no ownership of the Shares
allocated to the RSUs and will have no rights to dividends or to vote such
Shares.
3.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), will
not be credited to Participant.
4.    Non-Transferability of RSUs. The RSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.
5.    Termination; Leave of Absence; Change in Status. If Participant’s Service
terminates for any reason, all unvested RSUs will be forfeited to the Company
immediately, and all rights of Participant to such RSUs automatically terminate
without payment of any consideration to Participant. Participant’s Service will
be considered terminated as of the date Participant is no longer providing
services (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any) and will not, subject to the laws applicable to Participant’s Award, be
extended by any notice period mandated under local laws (e.g., Service would not
include a period of “garden leave” or similar period). Participant acknowledges
and agrees that the Vesting Schedule may change prospectively in the event
Participant’s service status changes between full- and part-time status and/or
in the event Participant is on an approved leave of absence in accordance the
Company’s policies relating to work schedules and vesting of awards or as
determined by the Committee. Participant acknowledges that the vesting of the
Shares pursuant to this Notice and Agreement is subject to Participant’s
continued Service. In case of any dispute as to whether termination of Service
has occurred, the Committee will have sole discretion to determine whether such
termination of Service has occurred and the effective date of such termination
(including whether Participant may still be considered to be providing services
while on an approved leave of absence).


    
        
24410/00003/FW/10463697.1

--------------------------------------------------------------------------------







6.    Taxes.
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or, if different, a Parent, Subsidiary or
Affiliate employing or retaining Participant (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant (“Tax-Related
Items”) is and remains Participant’s responsibility and may exceed the amount
actually withheld by the Company or the Employer, if any. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including, but not limited to, the grant, vesting or
settlement of the RSUs and the subsequent sale of Shares acquired pursuant to
such settlement and the receipt of any dividends, and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction. PARTICIPANT SHOULD CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED
IN THE COUNTRY OR COUNTRIES IN WHICH PARTICIPANT RESIDES OR IS SUBJECT TO
TAXATION.
(b)    Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, Participant agrees to make arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any withholding obligations for
Tax-Related Items by one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

(ii)
withholding from proceeds of the sale of Shares acquired upon settlement of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization and without
further consent);

(iii)
withholding Shares to be issued upon settlement of the RSUs, provided the
Company only withholds the number of Shares necessary to satisfy no more than
the maximum applicable statutory withholding amounts;

(iv)
Participant’s payment of a cash amount (including by check representing readily
available funds or a wire transfer); or

(v)
any other arrangement approved by the Committee and permitted under applicable
law;

all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if Participant is a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) will establish the method of withholding
from alternatives (i)-(v) above, and the Committee will establish the method
prior to the Tax-Related Items withholding event.


1


        

--------------------------------------------------------------------------------







If Participant is a Section 16 officer of the Company under the Exchange Act,
unless determined otherwise by the Committee in advance of a Tax-Related Items
withholding event, the method of withholding for this RSU will be (iii) above.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to the maximum permissible statutory
rate for Participant’s tax jurisdiction(s) in which case Participant will have
no entitlement to the equivalent amount in Shares and will receive a refund of
any over-withheld amount in cash in accordance with applicable law. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, Participant is deemed to have been issued the full number of Shares
subject to the vested RSUs, notwithstanding that a number of the Shares are held
back solely for the purpose of satisfying the withholding obligation for
Tax-Related Items.
Finally, Participant agrees to pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of Participant’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.
7.    Nature of Grant. By accepting the RSUs, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the RSUs is exceptional, voluntary, and occasional, and does
not create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)    all decisions with respect to future RSUs or other grants, if any, will
be at the sole discretion of the Company;
(d)    Participant is voluntarily participating in the Plan;
(e)    the RSUs and Participant’s participation in the Plan will not create a
right to employment or be interpreted as forming or amending an employment or
service contract with the Company or the Employer and will not interfere with
the ability of the Company or the Employer, as applicable, to terminate
Participant’s employment or service relationship (if any);
(f)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;
(g)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement, or welfare benefits or similar
payments;
(h)    unless otherwise agreed with the Company, the RSUs, and the Shares
subject to the RSUs, and the income and value of same, are not granted as
consideration for, or in connection with, the service Participant may provide as
a director of a Parent, Subsidiary, or Affiliate;


2


        

--------------------------------------------------------------------------------







(i)    the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;
(j)    no claim or entitlement to compensation or damages will arise from
forfeiture of the RSUs resulting from Participant’s termination of Service
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any), and in
consideration of the grant of the RSUs to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Employer, the Company, and any Parent, Subsidiary or Affiliate; waives his
or her ability, if any, to bring any such claim; and releases the Employer, the
Company, and any Parent, Subsidiary, or Affiliate from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the RSUs and the benefits evidenced by this Agreement do not create
any entitlement to have the RSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares;
(l)    the following provisions apply only if Participant is providing services
outside the United States:
(i)
the RSUs and the Shares subject to the RSUs are not part of normal or expected
compensation or salary for any purpose;

(ii)    Participant acknowledges and agrees that neither the Company, the
Employer nor any Parent or Subsidiary or Affiliate will be liable for any
foreign exchange rate fluctuation between Participant’s local currency and the
United States Dollar that may affect the value of the RSUs or of any amounts due
to Participant pursuant to the settlement of the RSUs or the subsequent sale of
any Shares acquired upon settlement.
8.    No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant acknowledges, understands and agrees he or
she should consult with his or her own personal tax, legal, and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
9.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company and any Parent,
Subsidiary or Affiliate for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised,


3


        

--------------------------------------------------------------------------------







vested, unvested or outstanding in Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
Participant understands that Data will be transferred to the stock plan service
provider as may be designated by the Company from time to time or its affiliates
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, the stock plan service provider as may be designated by
the Company from time to time, and its affiliates, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant RSUs or other equity awards or administer
or maintain such awards. Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan. For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.
10.    Language. If Participant has received this Agreement or any other
document related to the RSU and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
11.    Appendix. Notwithstanding any provisions in this Agreement, the RSUs will
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for Participant’s country. Moreover, if Participant relocates to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.
12.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
13.    Acknowledgement. The Company and Participant agree that the RSUs are
granted under and governed by the Notice, this Agreement, and the Plan
(incorporated herein by reference). Participant: (a)


4


        

--------------------------------------------------------------------------------







acknowledges receipt of a copy of the Plan and the Plan prospectus, (b)
represents that Participant has carefully read and is familiar with their
provisions, and (c) hereby accepts the RSUs subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Notice.
14.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan, and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments, or negotiations concerning the
purchase of the Shares hereunder are superseded. No adverse modification of or
adverse amendment to this Agreement, nor any waiver of any rights under this
Agreement, will be effective unless in writing and signed by the parties to this
Agreement (which writing and signing may be electronic). The failure by either
party to enforce any rights under this Agreement will not be construed as a
waiver of any rights of such party.
15.    Compliance with Laws and Regulations. The issuance of Shares and the sale
of Shares will be subject to and conditioned upon compliance by the Company and
Participant with all applicable state, federal, local and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Shares may be listed or quoted
at the time of such issuance or transfer. Participant understands that the
Company is under no obligation to register or qualify the Common Stock with any
state, federal, or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, Participant agrees that the Company will have unilateral
authority to amend the Plan and this RSU Agreement without Participant’s consent
to the extent necessary to comply with securities or other laws applicable to
issuance of Shares. Finally, the Shares issued pursuant to this RSU Agreement
will be endorsed with appropriate legends, if any, determined by the Company.
16.    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Agreement, (b) the balance of this
Agreement will be interpreted as if such provision were so excluded and (c) the
balance of this Agreement will be enforceable in accordance with its terms.
17.    Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed, and interpreted in accordance with the laws of the State of
Delaware, without giving effect to such state’s conflict of laws rules.


Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning, or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the Northern District of California or
the Superior Court of Santa Clara County, California. Each of the parties hereby
represents and agrees that such party is subject to the personal jurisdiction of
said courts; hereby irrevocably consents to the jurisdiction of such courts in
any legal or equitable proceedings related to, concerning, or arising from such
dispute, and waives, to the fullest extent permitted by law, any objection which
such party may now or hereafter have that the laying of the venue of any legal
or equitable proceedings related to, concerning, or arising from such dispute
which is brought in such courts is improper or that such proceedings have been
brought in an inconvenient forum.
18.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever any right or power of the Employer or the
Company to terminate Participant’s Service, for any reason, with or without
Cause.


5


        

--------------------------------------------------------------------------------







19.    Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance of the Notice (whether in writing or electronically),
Participant and the Company agree that the RSUs are granted under and governed
by the terms and conditions of the Plan, the Notice, and this Agreement.
Participant has reviewed the Plan, the Notice, and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and Agreement, and fully understands all provisions of the
Plan, the Notice, and this Agreement. Participant hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Committee
upon any questions relating to the Plan, the Notice, and this Agreement.
Participant further agrees to notify the Company upon any change in
Participant’s residence address. By acceptance of the RSUs, Participant agrees
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or a third party designated by the Company and
consents to the electronic delivery of the Notice, this Agreement, the Plan,
account statements, Plan prospectuses required by the U.S. Securities and
Exchange Commission, U.S. financial reports of the Company, and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements), or other
communications or information related to the RSUs and current or future
participation in the Plan. Electronic delivery may include the delivery of a
link to the Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail, or such other
delivery determined at the Company’s discretion. Participant acknowledges that
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost if Participant contacts the Company by telephone,
through a postal service, or electronic mail to Stock Administration.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
the Company or any designated third party a paper copy of any documents
delivered electronically if electronic delivery fails. Also, Participant
understands that Participant’s consent may be revoked or changed, including any
change in the electronic mail address to which documents are delivered (if
Participant has provided an electronic mail address), at any time by notifying
the Company of such revised or revoked consent by telephone, postal service, or
electronic mail to Stock Administration. Finally, Participant understands that
Participant is not required to consent to electronic delivery if local laws
prohibit such consent.
20.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant acknowledges that it is Participant’s responsibility to
comply with any applicable restrictions and understands that Participant should
consult his or her personal legal advisor on such matters. In addition,
Participant acknowledges that he or she read the Company’s Insider Trading
Policy, and agrees to comply with such policy, as it may be amended from time to
time, whenever Participant acquires or disposes of the Company’s securities.
21.    Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with Participant’s termination of employment constitute
deferred compensation subject to Section 409A, and Participant is deemed at the
time of such termination of employment to be a “specified employee” under
Section 409A, then such payment will not be made or commence until the earlier
of (a) the expiration of the six (6) month period measured from Participant’s
separation from service to the Employer or the Company,


6


        

--------------------------------------------------------------------------------







or (b) the date of Participant’s death following such a separation from service;
provided, however, that such deferral will only be effected to the extent
required to avoid adverse tax treatment to Participant including, without
limitation, the additional tax for which Participant would otherwise be liable
under Section 409A(a)(1)(B) in the absence of such a deferral. To the extent any
payment under this RSU Agreement may be classified as a “short-term deferral”
within the meaning of Section 409A, such payment will be deemed a short-term
deferral, even if it may also qualify for an exemption from Section 409A under
another provision of Section 409A. Payments pursuant to this section are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.
22.    Award Subject to Company Clawback or Recoupment. To the extent permitted
by applicable law, the RSUs will be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of Participant’s employment or other Service
that is applicable to Participant. In addition to any other remedies available
under such policy and applicable law, the Company may require the cancellation
of Participant’s RSUs (whether vested or unvested) and the recoupment of any
gains realized with respect to Participant’s RSUs.
BY ACCEPTING THIS AWARD OF RSUS, PARTICIPANT AGREES TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.




7


        

--------------------------------------------------------------------------------






APPENDIX
NATUS MEDICAL INCORPORATED
2018 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.


Terms and Conditions


This Appendix includes additional terms and conditions that govern the RSUs
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement, or the Plan, as applicable.


If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances.


Notifications


This Appendix also includes information relating to exchange control, securities
laws, foreign asset/account reporting, and other issues of which Participant
should be aware with respect to Participant’s participation in the Plan. The
information is based on the securities, exchange control, foreign asset/account
reporting, and other laws in effect in the respective countries as of [________]
2018. Such laws are complex and change frequently. As a result, Participant
should not rely on the information herein as the only source of information
relating to the consequences of Participant’s participation in the Plan because
the information may be out of date at the time that Participant vests in the
RSUs, sells Shares acquired under the Plan, or takes any other action in
connection with the Plan.


In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.


Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working and/or residing, or Participant transfers employment and/or residency
after the Date of Grant, the information contained herein may not apply to
Participant in the same manner.


8        

--------------------------------------------------------------------------------









APPENDIX
NATUS MEDICAL INCORPORATED
2018 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.


[To be provided by International Counsel]




9
        
26554/00019/FW/9994479.3